 Case: 1:17-cv-05957 Document #: 78 Filed: 07/12/19 Page 1 of 1 PageID #:296




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Flava Works, Inc.,                                   )
                                                     )
        Plaintiff,                                   )        Case No. 17-cv- 5957
                                                     )
v.                                                   )
                                                     )
Marc Juris                                           )
                                                     )
        Defendant.                                   )
                                          NOTICE OF MOTION

        TO: All Counsel of Record

           PLEASE TAKE NOTICE that on July 17, 2019 at 9:30 a.m. or as soon thereafter as counsel
may be heard, I shall appear before the Honorable Judge Gottschall   , or any judge sitting in his/her
stead in Courtroom 2325 of The Dirksen Federal Building, 219 S. Dearborn Street., Chicago, Illinois 60601
and then and there present the attached Motion for Extenstion to file Response to Motion to Quash and
Motion to Seal Response.

                                                              s/ Juneitha Shambee____________
                                                              Shambee Law Office, Ltd.

                                      CERTIFICATE OF SERVICE

          The undersigned, certifies under penalties of perjury, pursuant to 28 U.S. Code § 1746 and Section
1-109 of the Code of Civil Procedure, that I served this Notice along with the attachments through the ECF
filing system on July 12, 2019.

                                                              s/Juneitha Shambee_________
                                                              Attorney
Shambee Law Office, Ltd.
701 Main, St. #200A
Evanston Illinois 60202
Attorney No. 6308145
